STATE OF MICHIGAN

                          COURT OF APPEALS



JAMES O’NEILL, EDWARD VERDINO, and                 UNPUBLISHED
LEIGH VERDINO,                                     October 25, 2016

            Plaintiffs/Counter-Defendants-
            Appellees,

v                                                  No. 329227
                                                   Van Buren Circuit Court
KATHERINE SLONINA, Trustee of the HENRY            LC No. 13-630290-CZ
R. SLONINA AND PATRICIA J. SLONINA
LIVING TRUST,

            Defendants/counter-Plaintiff-
            Appellant
and

JANICE A. MOSES, EDWARD R. HAGAN,
Trustee of the HAGAN FAMILY TRUST,
DARLA L. HAGAN, Trustee of the HAGAN
FAMILY TRUST, and JOSEPHINE CHIKKO, et
al.,

            Defendants/Counter-Plaintiffs,
and

HENRY R. SLONINA, Trustee of the HENRY R.
SLONINA AND PATRICIA J. SLONINA
TRUST, et al.,

            Defendants.


JANICE A. MOSES,

            Plaintiff-Appellant,

v                                                  No. 329475
                                                   Van Buren Circuit Court
JAMES O’NEILL, EDWARD VERDINO, and                 LC No. 14-640131-CZ
LEIGH VERDINO,


                                             -1-
             Defendants-Appellees.


JAMES O’NEILL, EDWARD VERDINO, and
LEIGH VERDINO,

             Plaintiffs/counter-Defendants-
             Appellees,

v                                                            No. 330527
                                                             Van Buren Circuit Court
JANICE A. MOSES, EDWARD R. HAGAN,                            LC No. 13-630290-CZ
Trustee to the HAGAN FAMILY TRUST,
DARLA L. HAGAN, Trustee to the HAGAN
FAMILY TRUST, and JOSEPHINE CHIKKO,

             Defendants/Counter-Plaintiffs-
             Appellants,
and

KATHERINE SLONINA, Trustee of the HENRY
R. SLONINA AND PATRICIA J. SLONINA
LIVING TRUST,

             Defendants/Counter-Plaintiffs,
and

HENRY R. SLONINA, Trustee of the HENRY R.
SLONINA AND PATRICIA J. SLONINA
TRUST, et al.,

             Defendants.


JANICE A. MOSES,

             Plaintiff-Appellant,

v                                                            No. 330529
                                                             Van Buren Circuit Court
JAMES O’NEILL, EDWARD VERDINO, and                           LC No. 13-640131-CZ
LEIGH VERDINO,

             Defendants-Appellees.


Before: K. F. KELLY, P.J., and O’CONNELL and BOONSTRA, JJ.

                                              -2-
PER CURIAM.

        Seven trial court orders are challenged in this consolidated appeal in a case involving the
scope of a dedication and the rights of lakefront and back-lot owners to property lying between a
road and a lake. The first order granted partial declaratory judgment in favor of plaintiffs
(lakefront owners) and against the defendants (back-lot owners) regarding the scope of usage
rights under a dedication. The second order denied defendants’ motion to adjourn hearing on
plaintiffs’ motion for summary disposition as well as defendants’ second motion to amend
counter-complaint and affirmative defenses. The third order denied defendants’ motion to
disqualify Judge Dodge. The fourth order dismissed defendants’ counter-complaint. The fifth
order was entered by a judge who heard defendants’ appeal from the motion to disqualify Judge
Dodge. The sixth order was identical to the order granting partial declaratory judgment in favor
of plaintiffs as to other defendants. Finally, the seventh order granted a motion to quash a
subpoena to nonparty. We affirm in part, vacate in part, and remand for further proceedings.

                      I. BASIC FACTS AND PROCEDURAL HISTORY

        These cases involve a dispute over the use of 149.2 feet of beach on Shafer Lake in the
Beechwood Terrace subdivision in Van Buren County. The land lies along the western edge of a
platted easement referred to as Lake Avenue, which purportedly runs to the lake’s edge and then
curves north and runs parallel to the lake into the next subdivision. The dedication specifically
provides:

       Know all men by these presents, that we, Walter Kozelink and Evelyn Kozelink,
       husband and wife, as proprietors, have caused the land embraced in the annexed
       plat to be surveyed, layed [sic] out and platted, to be known as Beechwood
       Terrace in the South half of the Southwest fraction quarter of Section 19, Town 3
       South, Range 15 West, Lawrence Township, Van Buren County, Michigan, and
       that the avenues are hereby dedicated to the use of the owners of lots in said
       subdivision and property lying North thereof. Lots 1 to 16 inclusive, and Lake
       Ave. extend to Lake.

James O’Neill purchased lots 28 and 29 in 1987 and Edward and Leigh Verdino purchased lots
15 and 16 in 1995.

        On June 18, 2013, O’Neill and the Verdinos sued a number of their “back lot” neighbors:
Janice A. Moses, Edward and Darla Hagan as trustees for the Hagan Family Trust, Andrew and
Mary Eileen Webber, Josephine Chikko, Katrin Owen, Tammy Wilson, and Sally J. Brueck.
Plaintiffs alleged that they were riparian owners and that defendants were using Lake Avenue in
a manner that exceeded the scope of the dedication. Plaintiffs did not contest defendants’ right
under the dedication to use Lake Avenue for travel purposes, walking, fishing, swimming and
accessing the lake. However, plaintiffs maintained that defendants’ use of Lake Avenue to dock
and moor boats overnight and seasonally exceeded the scope of the dedication. Regardless of
whether Lake Avenue was considered a “road end” or a “parallel road,” plaintiffs alleged that
defendants had no right to place docks or hoists at Lake Avenue and had no right to permanently
store their boats there.


                                                -3-
        The named defendants filed a motion to dismiss the complaint based on plaintiffs’ failure
to include all necessary parties. Defendants believed that plaintiffs were required to include all
owners in the subdivision and the trial court agreed. Thereafter, plaintiffs filed a first amended
complaint, adding the remaining property owners and keeping the allegations as previously
alleged. John C. Spink as trustee of the John W. Spink Trust answered separately and filed a
counterclaim. Rhonda R. Shine (formerly known as Rhonda R. Wilbur) answered separately.
The remaining defendants either defaulted or were represented by Attorney Matthew DePerno.

       In the meantime, on April 11, 2014, numerous defendants filed a separate action.
Although technically considered “plaintiffs” in the new action, we will continue to refer to them
as “defendants” to avoid confusion. This new complaint alleged that the original plaintiffs were
attempting to unlawfully exercise ownership and control over Lake Avenue. The two actions
were ultimately consolidated, with the matter being bifurcated so that all equitable actions would
be heard by the judge during “Phase I” and any claim for monetary damage would be considered
during “Phase II,” if necessary.

       On June 3, 2014, Judge Dufon granted plaintiffs’ motion to compel discovery and further
ordered defendants to pay costs based on defendants’ failure to properly answer interrogatories.
Defendants later sought clarification of that order. A hearing was held on June 24, 2014, at
which time Judge Dufon granted plaintiffs’ request for attorney fees in light of the fact that
DePerno admitted that the answers had already been prepared and that there was no need to
appear at the hearing. Thereafter, DePerno filed a motion for disqualification, claiming that
Judge Dufon showed personal bias by “consistently rul[ing] in favor of Plaintiffs . . .” DePerno
alleged that Judge Dufon’s friend and his secretary were embroiled in a federal RICO case in
which defense counsel might be called as a witness. Judge Dufon denied DePerno’s motion,
finding the allegations “baseless,” “without merit,” and untimely, noting that “it certainly
appears that there was something that was kept in his back pocket in case things didn’t appear to
be going how he wanted . . .” Nevertheless, given the fact that Judge Dufon’s staff was
involved, there was the appearance of impropriety, so he disqualified himself.

       The matter was assigned to Judge Dodge from Cass Circuit Court. Judge Dodge ordered
the matter to mediation, which was unsuccessful. Defendants then filed a motion to amend their
pleadings to include a claim of express easement or easement by prescription. Defendants also
requested the opportunity to add a claim for declaratory judgment that Chikko, who owned Lot
30 was a riparian owner.

        A hearing on various motions was held on November 17, 2014. Judge Dodge granted
plaintiffs’ motion to extend discovery and compel depositions, also granting attorney fees in
connection with the motion to compel. As for defendants’ motion to amend, Judge Dodge noted
that “this motion is untimely; it’s too late. There’s no proposed Counter-Complaint that’s been
attached along with it for the Court to review.”

        A hearing on various motions was held on December 4, 2014. Judge Dodge declined
defendants’ motion to set aside any of Judge Dufon’s prior orders. Judge Dodge noted that the
case had spun out of control and that he wanted to limit discovery and ensure that it was not
excessive or burdensome. Plaintiff had filed a protective order, alleging that defendants’
interrogatories were excessive. DePerno maintained that he had merely repackaged plaintiffs’
own interrogatories and that what was good for the goose was good for the gander. Judge Dodge

                                               -4-
disagreed. In an effort to control discovery, Judge Dodge summarily denied the competing
motions to compel and granted the protective orders. Each side was given an opportunity to
submit 50 additional interrogatories by December 31, 2014, to be answered within 14 days.
Written discovery would be deemed closed and discovery as to depositions would remain open.
Judge Dodge entered several orders to reflect his previous rulings: (1) granting plaintiffs’
renewed motion to compel discovery from June 3, 2014; (2) denying defendants’ motion for
clarification from June 24, 2014; (3) granting plaintiffs’ motion to compel discovery from April
21, 2014; and (4) denying the competing motions to compel and granting the protective orders.

       Defendants filed motions for reconsideration as well as a second motion to amend the
counter complaint and affirmative defenses. Defendants also filed a motion to adjourn the
hearing on plaintiffs’ imminent motion for summary disposition. The motions to amend and
adjourn were heard on January 12, 2015. Defense counsel argued that plaintiffs’ motion for
summary disposition was premature because plaintiffs’ had not yet been deposed. Judge Dodge
denied defendants’ motion to adjourn, finding that there was nothing to prevent plaintiffs from
moving for summary disposition prior to close of discovery. Judge Dodge then went on to deny
defendants’ second motion to amend the pleadings, finding it to be merely a motion for
reconsideration.

        Plaintiffs had moved for partial summary disposition as to Counts I (declaratory relief
that defendants’ use exceeds the scope of the dedication) and II (declaratory judgment that
O’Neill’s property is riparian) of their amended complaint. Plaintiffs acknowledged that there
has always been a pier at the Lake Avenue waterfront that was meant for swimming and fishing
– essentially, to enable “day use” activities. Plaintiffs claimed that in the late 1990’s and
especially in the 2000’s backlot owners began keeping boats and watercraft along Lake Avenue
overnight or seasonally in violation of the dedication. Plaintiffs noted that the plat clearly
indicates that Lake Avenue extends to the lake and was, therefore, a road end but, even if it was
considered a parallel road, the result would be the same: backlot owners are not entitled to
permanent, seasonal or overnight mooring or docking, nor are they entitled to install docks or
hoists. Plaintiffs argued that historical usage was irrelevant because the plat dedication was
unambiguous and needed no interpretation through extrinsic evidence. Moreover, defendants
were precluded from pointing to such evidence to prove a prescriptive easement where
defendants failed to plead a prescriptive easement. As far as O’Neill’s alleged riparian rights,
plaintiffs acknowledged that his lots did not have direct frontage on the lake. Nevertheless,
plaintiffs argued that he had a first-tier platted lot that extended under and through the parallel
portion of Lake Avenue.

        Defendants responded that plaintiffs’ motion for partial summary disposition was
premature and that it would be erroneous for the trial court to grant plaintiffs summary
disposition without allowing defendants an opportunity to amend their pleadings. Defendants
argued that plaintiffs were estopped from pursing their claim because defendants have
consistently and continuously used the beach area for permanent, seasonal or overnight boat
moorage, storage, anchorage, and dockage. Defendants believed that scope of the dedication
must be gleaned from the language and the surrounding circumstances. They further argued that
“decades of continuous use of the docks and the mooring of watercraft by Defendants and their
predecessors in title established an easement by prescription.” Defendants supported their
response with numerous affidavits of backlot owners regarding the historical use of the “beach”


                                                -5-
and the platters’ intent. Defendants argued that they were entitled to summary disposition under
MCR 2.116(C)(I)(2).

       A hearing on the motion for summary disposition was held on January 26, 2015. At that
time, defense counsel denied that a claim for prescriptive easement was not pleaded and the
affirmative defense of statute of limitations clearly implicated a defense of prescriptive
easement. Judge Dodge nevertheless granted plaintiffs partial summary disposition:

                Even though this case has gone on, it will be two years in June, and I
       guess I’m the fifth Judge on this case, and we have over twenty volumes of court
       files, the legal issues presented are not uncommon. I’ve been on the Bench for a
       long time, we’ve got a lot of lakes in our county, and I’ve seen this issue come up
       numerous times in the past. So, it’s not unfamiliar to the Court. I’ve had to rule
       on this legal issue many times in the past, and as Mr. Bloom correctly points out,
       the critical element here is the dedication; what does the dedication say, and the
       dedication in the present case is clear and unambiguous by use of the language,
       “for the use of.” That language, “for the use of members of the Plat,” means
       something very specific; it is a right of ingress and egress, access to a navigable
       body of water. In this case, the Shafer Lake involved here, it means the right to
       use the surface of the water in a reasonable manner for such activities as boating,
       fishing, and swimming. Lounging, sunbathing, picnicking, and the erection of
       boat hoists or seasonal docks are beyond the scope of such a dedication. Boats
       may be moored temporarily as an incident of the public’s right of navigation.
       Private docks, which are an incident of riparian ownership, are not permitted.

              . . .The fact of the matter is that the grantor’s intent here is clear from the
       language of the dedication, and extrinsic evidence is not relevant, nor is
       subsequent historical use relevant because the legal issue is clear.

               The Court finds that there is a failure to state a valid defense to the
       Plaintiff’s claims in Counts I and II, and there is no genuine issue as to any
       material fact with respect to those claims advanced in Counts I and II, and the
       Plaintiff’s argument is absolutely correct; it’s a correct statement of the law in the
       State of Michigan. As a result of that controlling case law, the Court does grant
       the Plaintiff’s motion for partial summary disposition on Counts I and II, and I
       deny the Defendant’s [sic] motion for summary disposition as argued pursuant to
       2.116(I)(2) . .

       On February 9, 2015, defendants filed a motion to disqualify Judge Dodge. Defendants
alleged:

               In this case, Judge Dodge has demonstrated a clear personal bias in favor
       of his [sic] the Plaintiffs and against the Defendants and their attorney. Judge
       Dodge has consistently ruled in favor of the Plaintiffs[.] But more importantly,
       Judge Dodge failed to disclose his relationship with Attorney Bloom. Judge
       Dodge also failed to disclose that he owns property on Eagle Lake, as a riparian
       owner, and has been involved in two separate lawsuits involving lake access and
       riparian rights in which Attorney Bloom has represented his interests through the

                                                -6-
       Eagle Lake Improvement Association . . . Judge Dodge has a clear bias against
       “backlot” owner[s] or others attempting to gain access to the lake when they don’t
       own property on the lakeshore.

        Judge Dodge denied the motion for disqualification, indicating that he was neither
actually biased nor was there the appearance of impropriety. Defendants then challenged the
motion for disqualification. SCAO assigned Kent Circuit Court Judge Donald A. Johnston to
hear the appeal. A de novo hearing was held on May 11, 2015. Judge Johnston entered an order
denying defendants’ motion for disqualification.

        In the meantime, on March 5, 2015, Judge Dodge entered an order granting plaintiffs
partial summary disposition. The trial court also entered an order denying defendants’ motion to
adjourn the hearing on plaintiffs’ motion for summary disposition as well as defendants’ motion
for reconsideration regarding the motion to amend and defendants’ motion for reconsideration
regarding the award of costs and attorney fees. The trial court also entered orders denying
defendants’ motions for reconsideration.

        Judge Dodge entered an order granting plaintiffs’ motion to voluntarily dismiss the
remainder of the amended complaint without prejudice. The parties also entered into a partial
consent judgment dismissing defendants’ claims. Judge Dodge granted summary disposition as
to Spink and default judgment as to previously defaulted defendants. He later granted summary
disposition as to Shine. Weirman signed a consent judgment.

        On June 25, 2015, the trial court granted plaintiffs’ motion to quash defendants’
subpoena to nonparty Eagle Association. The order contained the following language: “this
Order constitutes a final order that resolves the last pending issue in this consolidated case and
closes the case.”

        Defendants filed a claim of appeal on July 16, 2015. However, the appeal was dismissed
for lack of jurisdiction because the trial court’s June 25, 2015 order did not constitute a final
order appealable by right since it did not dispose of any claim; it merely quashed a subpoena.
Defendants were advised that they could seek delayed application to appeal the July 1, 2015
order. O’Neill v Moses, unpublished order of the Court of Appeals, entered August 12, 2015
(Docket Nos. 328367 and 328375), recon den November 13, 2015.

        This Court later granted delayed application for leave to appeal to the Slonina Living
Trust, represented by DePerno. O’Neill v Moses, unpublished order of the Court of Appeals,
entered December 16, 2015 (Docket Nos. 329227 and 329475). The Court also granted delayed
application for leave to appeal to Moses, the Hagan Family Trust, and Chikko, now represented
by attorney Ronald Redick. O’Neill v Moses, unpublished order of the Court of Appeals, entered
January 6, 2016 (Docket Nos. 330527 and 330529). All four cases have been consolidated. We
will continue to use the generic term “defendants” to refer to all of the appellants, except in those
instances where the arguments are nuanced.

                               II. SCOPE OF THE DEDICATION

        Defendants argue that Judge Dodge erred in granting plaintiffs partial summary
disposition and ignoring evidence of the plattors’ intent, which was demonstrated by, not only

                                                -7-
the language used in the dedication, but also in the surrounding circumstances at the time of the
grant. Defendants argue that, had Judge Dodge properly considered the surrounding
circumstances, it would have concluded that the dedicators created a riparian easement in favor
of the backlot owners, which included the right to dock and store boats. We disagree.

        “A trial court’s ruling on a motion for summary disposition is reviewed de novo. A
motion for summary disposition pursuant to MCR 2.116(C)(9) tests the sufficiency of the
defendant’s pleadings, and is appropriately granted where the defendant has failed to state a valid
defense to a claim. A defense to a claim is invalid for the purposes of MCR 2.116(C)(9) when
the defendant’s pleadings are so clearly untenable that as a matter of law no factual development
could possibly deny the plaintiff’s right to recovery.” Payne v Farm Bureau Ins, 263 Mich. App.
521, 525; 688 NW2d 327 (2004) (internal citations and quotation marks omitted).

        A motion under MCR 2.116(C)(10) tests the factual sufficiency of a complaint and is
reviewed de novo on appeal. Urbain v Beierling, 301 Mich. App. 114, 121; 835 NW2d 455
(2013).

       In evaluating a motion for summary disposition brought under Subrule (C)(10), a
       reviewing court considers affidavits, pleadings, depositions, admissions, and other
       evidence submitted by the parties in the light most favorable to the party opposing
       the motion. Summary disposition is properly granted if the proffered evidence
       fails to establish a genuine issue regarding any material fact and the moving party
       is entitled to judgment as a matter of law. [Klein v HP Pelzer Auto Sys, Inc, 306
Mich. App. 67, 75; 854 NW2d 521 (2014), lv den 497 Mich. 959 (2015) (internal
       citations omitted).]

       “Summary disposition may be granted in favor of an opposing party under MCR
2.116(I)(2) if there is no genuine issue of material fact and the opposing party is entitled to
judgment as a matter of law.” City of Holland v Consumers Energy Co, 308 Mich. App. 675,
681–682; 866 NW2d 871 (2015).

        “The extent of a party’s right under an easement is a question of fact. Thus, our review
of the trial court’s determination of the parties’ respective rights under the easement is for clear
error.” Dobie v Morrison, 227 Mich. App. 536, 541; 575 NW2d 817 (1998).

       Our Supreme Court has explained:

               Land which includes or is bounded by a natural watercourse is defined as
       riparian. Persons who own an estate or have a possessory interest in riparian land
       enjoy certain exclusive rights. These include the right to erect and maintain docks
       along the owner’s shore, and the right to anchor boats permanently off the
       owner’s shore. Nonriparian owners and members of the public who gain access to
       a navigable waterbody have a right to use the surface of the water in a reasonable
       manner for such activities as boating, fishing and swimming. [Thies v Howland,
       424 Mich. 282, 287–288; 380 NW2d 463, 466 (1985) (internal citations and
       footnotes omitted).]




                                                -8-
However, “while recognizing that riparian ownership rights may not be transferred apart from
riparian land, [Thies] established the critical principle that rights normally afforded exclusively
to riparian landowners may be conferred by easement.” Little v Kin, 249 Mich. App. 502, 511-
512; 644 NW2d 375 (2002) (Little I).

         The crux of the case is whether defendants have the right to seasonally or permanently
anchor or store their boats on the property. In determining the scope of an easement, our
Supreme Court has admonished that “the trial court shall begin by examining the text of the
easement. Where the language of a legal instrument is plain and unambiguous, it is to be
enforced as written and no further inquiry is permitted. If the text of the easement is ambiguous,
extrinsic evidence may be considered by the trial court in order to determine the scope of the
easement.” Little v Kin, 468 Mich. 699; 664 NW2d 749 (2003) (Little II) (emphasis added). In a
footnote, the Court added that this Court’s statement in Little I that the inquiry regarding the
scope of an easement involves not only the language of the easement but the circumstances
existing at the time of the grant was simply false. Such a “directive is clearly inconsistent with
the well-established principles of legal interpretation as stated above and is thus incorrect.”
Little II, 468 Mich. at 700 n 2.

       In finding that the language of the dedication was unambiguous such that extraneous
evidence of the dedicators’ intent was unnecessary, the trial court in this case relied heavily on
Higgins Lake Property Owners Ass’n v Gerrish Twp, 255 Mich. App. 83; 662 NW2d 387 (2003).
At issue in that case was the scope of the public’s right to use road ends on Higgins Lake.
Higgins Lake, 255 Mich. App. at 88. The subdivision plats dedicated the streets and alleys “to the
use of the public” and backlot owners used the road ends for “lounging, sunbathing, and
picnicking,” as well as mooring boats and placing boat hoists at the road ends. Id. The plaintiffs
argued that these activities exceeded the scope of the dedication and that the dedication was
limited to access only while the defendants presented evidence of the traditional and historical
uses of the road ends, which included sunbathing, picnicking, lounging, and boat mooring for
many years. Id. at 89, 92.

        The Higgins Court could not ignore the factual similarities between the case before it and
Jacobs v Lyon Twp (After Remand), 199 Mich. App. 667; 502 NW2d 382 (1993). It quoted at
length from an unpublished decision1 addressing the “to the use of” language:

               “In Jacobs, the precise dispute concerned the use of the road-ends at the
       waters of another Higgins Lake subdivision whose roads were similarly dedicated
       ‘to the use of the public.’ A panel of this Court rejected the defendants’ attempt to
       establish the scope of the dedication through the testimony of witnesses who lived
       in the area for many years. The court interpreted the opaque dedication ‘to the use
       of the public’ to include nothing more than the right to access the lake. We can
       discern no reason to interpret the similar dedication in the present case differently.
       Accordingly, we affirm the trial court’[s] finding that the scope of the dedication
       permitted the installation of one nonexclusive dock at the end of each of the roads


1
 Higgins Lake Prop Owners Ass'n v. Lyon Twp, unpublished opinion per curiam of the Court of
Appeals, issued May 30, 2000 (Docket No. 219768)


                                                -9-
       leading to the lake, and that the public was entitled to reasonable use of the water
       for boating, swimming, and fishing. However, we reverse the portion of the trial
       court’s order that determined that the erection of boat hoists and the shore
       activities were within the scope of the plat dedication because those findings were
       not supported by the record and were clearly erroneous.” [Higgins Lake, 255
Mich. App. at 101-102.]

        The Higgins Lake Court discerned no evidence to distinguish the dedications before it
from the dedication in Jacobs: “The use of the terms ‘streets’ and ‘alleys’ implies passage, and
public roads that terminate at the edge of navigable waters are presumed to provide public access
to the water. In light of the case law affirming this presumption, the burden rests with
defendants to establish that anything other than mere access to the lake was intended.” Id. at
102. “In short, we conclude that this Court’s reasoning in Jacobs is sound and that the records in
the instant cases offer no evidence to show that anything more than access to the lake was
intended.” Id. at 102-103. The Court added:

               We reject defendants’ reliance on Dobie v Morrison, 227 Mich. App. 536,
       575 NW2d 817 (1998), for their argument that the historical uses of the road ends
       are relevant to a determination of the scopes of the dedications. First, Dobie
       involved rights to a park, not to road ends, which this Court recognized as a
       meaningful distinction. Also, the Dobie Court stated that “[t]he intent of the
       plattors should be determined with reference to the language used in connection
       with the facts and circumstances existing at the time of the grant.” Id. at 540, 575
       NW2d 817, citing Thies, supra at 293, 380 NW2d 463 (emphasis added).
       Accordingly, in the absence of evidence that the historical uses of the road ends
       were contemporaneous with the dedication, the road-end activity occurring after
       the dedication are not helpful in determining the dedicators’ intent. [Higgins
       Lake, 255 Mich. App. at 103.]

The Court concluded:

               Plaintiffs do not dispute the public’s right to have access to the lake at the
       road ends. Members of the public who gain access to a navigable waterbody have
       a right to use the surface of the water in a reasonable manner for such activities as
       boating, fishing, and swimming. Lounging, sunbathing, picnicking, and the
       erection of boat hoists at the road ends are prohibited as beyond the scope of the
       dedications. Consistent with Jacobs, supra, one, nonexclusive dock may be
       erected at each road end to facilitate public access to the water. Members of the
       public are entitled to moor boats temporarily as an incident of the public’s right of
       navigation. Because the plat language and the applicable law dictate that the road
       ends are intended to afford access to the public, private docks are not permitted at
       the road ends. [Id. at 103–104.]

        Higgins Lake is critically important because it confirms that, absent an ambiguity, the
courts may not entertain extrinsic evidence of the plattors’ intent. Moreover, only those
circumstances that existed at the time of the dedication are relevant, not those that took place
after the dedication. Additionally, Higgins Lake examines the same “to the use” language as the


                                               -10-
case at bar and, in the absence of evidence to the contrary, determined that the dedication
conferred nothing more than the right to access the lake.

     In this case, the trial court made the following observations when it granted partial
summary disposition in plaintiffs’ favor:

       the critical element here is the dedication; what does the dedication say, and the
       dedication in the present case is clear and unambiguous by use of the language,
       “for the use of.” That language, “for the use of members of the Plat,” means
       something very specific; it is a right of ingress and egress, access to a navigable
       body of water. In this case, the Shafer Lake involved here, it means the right to
       use the surface of the water in a reasonable manner for such activities as boating,
       fishing, and swimming. Lounging, sunbathing, picnicking, and the erection of
       boat hoists or seasonal docks are beyond the scope of such a dedication. Boats
       may be moored temporarily as an incident of the public’s right of navigation.
       Private docks, which are an incident of riparian ownership, are not permitted.

              . . .The fact of the matter is that the grantor’s intent here is clear from the
       language of the dedication, and extrinsic evidence is not relevant, nor is
       subsequent historical use relevant because the legal issue is clear.

        We find no fault with the trial court’s approach. Although Higgins Lake acknowledged
that the interpretation of the dedicators’ intent presents a factual inquiry on a case-by-case basis,
there is no escaping the Court’s conclusion that “to the use” includes nothing more than the right
to access as well as the installation of one nonexclusive dock for boating, swimming, and fishing.
“To the use” does not confer other shore activities, including permanent or overnight mooring.
Under Jacobs and Higgins Lake, the scope of such a dedication permits the installation of one
nonexclusive dock, which already exists in this case.

        This case is unusual because, aside from seasonal, permanent or overnight mooring,
defendants will continue to enjoy expansive use of the property. Plaintiffs concede: “Although
all of the Michigan appellate case law cited above would prohibit the backlot property owners
from engaging in lounging, sunbathing, picnicking and similar sedentary uses and purposes on
Lake Avenue, Plaintiffs have not requested that the Court order that those activities must cease.”
Language in the trial court’s orders granting partial summary disposition is concerning, though.
It provides:

       With regard to Count I, a declaratory judgment is issued declaring as follows:

              Except as to James O’Neill, the following activities and uses exceed the
       scope of usage rights under the dedication for Lake Avenue (and its bottomlands
       and shoreline) in the Plat of Beechwood Terrace and Michigan law.

                                                ***

       (3) Any use or activity that is not ingress or egress.

The language must be stricken, as it is completely contrary to plaintiffs’ assertions in their
motion for summary disposition and request for relief in the trial court. Because plaintiffs

                                                -11-
acknowledged that they would not seek to stop defendants from using the property for lounging,
sunbathing, picnicking and other “similar sedentary uses,” they are not entitled to language to the
contrary. “Equitable estoppel arises where a party, by representations, admissions, or silence
intentionally or negligently induces another party to believe facts, the other party justifiably
relies and acts on that belief, and the other party will be prejudiced if the first party is allowed to
deny the existence of those facts.” Soltis v First of America Bank-Muskegon, 203 Mich. App.
435, 444; 513 NW2d 148 (1994).

        Additionally, the trial court’s order must be vacated to the extent it holds that O’Neill
enjoyed riparian rights. As previously stated, O’Neill owns Lots 28 and 29, which are adjacent
to the property at issue in this case and fronted by Lake Avenue. Citing 2000 Baum Family
Trust v Babel, 488 Mich. 136; 793 NW2d 633 (2010), O’Neill argued that he was a riparian
owner by virtue of the fact that his property is separated from the water only by Lake Avenue,
which runs parallel to the water. The problem is two-fold: (1) the parties spent little time arguing
and briefing this issue and the trial court made no findings of fact or conclusions of law
regarding O’Neill’s rights; (1) the clear and unambiguous language of the dedication excludes
O’Neill from making such a claim. It provides that: “Lots 1 to 16 inclusive, and Lake Ave.
extend to Lake.” At least in the context of statutory construction, “when language is included in
one section of a statute but omitted from another section, it is presumed that the drafters acted
intentionally and purposely in their inclusion or exclusion.” People v Peltola, 489 Mich. 174,
185; 803 NW2d 140 (2011). The same can be said here, where the plattors specifically
designated that Lots 1 to 16 and Lake Avenue would extend to the lake but were silent as to the
remaining lots. At a minimum, the record needs further development.

        In conclusion, we agree that the language of the dedication was unambiguous and that the
trial court properly declined to consider extrinsic evidence of the surrounding circumstances.
Because “to the use” does not encompass overnight or seasonal dockage or boat storage, the trial
court properly granted plaintiffs partial summary disposition. However, because the issue of
O’Neill’s riparian rights were not fully developed in the trial court and because his claims appear
to directly conflict with the plain language of the dedication, we vacate that portion of the trial
court’s orders granting O’Neill riparian rights. Further, we strike the language of the orders to
the extent the trial court limits defendants to mere “ingress and egress,” where plaintiffs concede
that defendants’ use was more expansive.

                          III. MOTION TO AMEND THE PLEADINGS

       Defendants argue that the trial court erred when it denied their motion to amend the
pleadings to more fully allege the affirmative defenses of statute of limitations and prescriptive
easement. Defendants further argue that the trial court erred when it refused to allow Chikko to
amend the pleadings to include an allegation that she, like O’Neill, was a riparian owner. We
disagree.

       “Decisions concerning the meaning and scope of pleading, and decisions granting or
denying motions to amend pleadings, are within the sound discretion of the trial court and
reversal is only appropriate when the trial court abuses that discretion.” Weymers v Khera, 454
Mich. 639, 654; 563 NW2d 647 (1997). “An abuse of discretion occurs when the decision results
in an outcome falling outside the principled range of outcomes.” Radeljak v DaimlerChrysler
Corp, 475 Mich. 598, 603; 719 NW2d 40 (2006).

                                                 -12-
      At issue is whether defendants properly pleaded prescriptive easement and, if not,
whether the trial court abused its discretion in denying defendants’ motion to amend.

       Following unsuccessful mediation, defendants filed a motion to amend their pleadings in
November 2014 to include a claim of express easement or easement by prescription. The motion
alleged:

       13. [Defendants] have acquired riparian rights either through an express easement
       or by prescription.

       14. There was some dispute that arose during mediation whether this claim is an
       affirmative defense to the First Amended Complaint or should be made through a
       counter complaint.

       15. In order [to] ensure that the claim is properly preserved for summary
       disposition or trial, [defendants] desire to make it clear in their counter compliant
       [sic] and affirmative defenses that they have acquired riparian rights either
       through an express easement or by prescription.

Defendants also requested the opportunity to add a claim for declaratory judgment that Chikko
was a riparian owner.

        Judge Dodge denied the motion, noting that “this motion is untimely; it’s too late.
There’s no proposed Counter-Complaint that’s been attached along with it for the Court to
review.” Judge Dodge also denied the second motion to amend the pleadings. At the January
26, 2015, hearing on plaintiffs’ motion for partial summary disposition, defense counsel argued
that a claim for prescriptive easement had, in fact, been pleaded:

               [Attorney Bloom] stated that prescriptive easement is not even in this
       case; that’s not true. We’ve plead throughout this case in our answer that we have
       those rights, and that we are riparian owners, whether it’s prescriptive easement,
       express easement, adverse possession; some other claim that we have that gives
       my clients riparian rights. What happened at this case was at mediation we had
       heard through the mediator that Plaintiffs were suggesting that our pleadings were
       insufficient. So, we came out of that and requested to file an amendment so that
       we could clarify our defenses that we’ve set forth. We didn’t ask to add any
       additional defenses. We asked to clarify the defenses we had, that’s why we
       wanted to file an amendment to the affirmative defenses, but we have – but the
       Court has never stated that prescriptive easement is out; that’s just incorrect. The
       Court has only stated that the amendment that we wanted to file, the Court did not
       permit that. I think that’s an important distinction.

However, on appeal, the Trust now argues that it “was not ‘restating’ any allegations, but was
raising new allegations and defenses.” The remaining defendants argue the opposite (and in
keeping with the argument in the trial court) – that a prescriptive easement was properly pleaded.

       Defendants look to the statute of limitations in MCL 600.5801(4), which provides:



                                               -13-
       No person may bring or maintain any action for the recovery or possession of any
       lands or make any entry upon any lands unless, after the claim or right to make
       the entry first accrued to himself or to someone through whom he claims, he
       commences the action or makes the entry within the periods of time prescribed by
       this section.

                                               ***
       (4) Other cases. In all other cases under this section, the period of limitation is 15
       years.

Defendants are correct that § 600.5801(4) is the limitations period that gives rise to claims for
adverse possession and prescriptive easement. However, defendants’ mere reference to “statute
of limitations” – without reference to this specific statute – did not suffice to raise a claim for
prescriptive easement. That is because a claim for prescriptive easement contains a number of
elements and a very high burden of proof not otherwise found in a statute of limitations defense.

        “An easement by prescription results from use of another’s property that is open,
notorious, adverse, and continuous for a period of fifteen years. An easement by prescription
requires elements similar to adverse possession, except exclusivity.” Higgins Lake, 255 Mich
App at 118. “The burden is on the party claiming a prescriptive easement to show by
satisfactory proof that the use of the defendant’s property was of such a character and continued
for such a length of time that it ripened into a prescriptive easement.” Mulcahy v Verhines, 276
Mich. App. 693, 699; 742 NW2d 393 (2007). In fact, a plaintiff claiming entitlement to a
prescriptive easement must do so by “clear and cogent evidence.” Matthews v Natural
Resources Dep’t, 288 Mich. App. 23, 37; 792 NW2d 40 (2010), citing Killips v Mannisto, 244
Mich. App. 256, 260; 624 NW2d 224 (2001). This is an exacting standard:

       “clear and cogent evidence” is more than a preponderance of evidence,
       approaching the level of proof beyond a reasonable doubt. That is to say, the
       standard is much like “clear and convincing evidence.” (See “clear and
       convincing proof,” Black’s Law Dictionary, supra.) Thus, in an adverse
       possession case, for a party to establish possession by “clear and cogent
       evidence,” the evidence must clearly establish the fact of possession and there
       must be little doubt left in the mind of the trier of fact as to the proper resolution
       of the issue. Thus, where there is any reasonable dispute, in light of the evidence,
       over the question of possession, the party has failed to meet his burden of proof.
       [McQueen v Black, 168 Mich. App. 641, 645; 425 NW2d 203 (1988).]

       Given defendants’ high burden, the affirmative defense of a prescriptive easement was
not properly pleaded. Affirmative defenses are addressed in MCR 2.111(F)(3), which provides:

       (3) Affirmative Defenses. Affirmative defenses must be stated in a party’s
       responsive pleading, either as originally filed or as amended in accordance with
       MCR 2.118. Under a separate and distinct heading, a party must state the facts
       constituting

       (a) an affirmative defense, such as contributory negligence; the existence of an
       agreement to arbitrate; assumption of risk; payment; release; satisfaction;

                                               -14-
         discharge; license; fraud; duress; estoppel; statute of frauds; statute of limitations;
         immunity granted by law; want or failure of consideration; or that an instrument
         or transaction is void, voidable, or cannot be recovered on by reason of statute or
         nondelivery;

         (b) a defense that by reason of other affirmative matter seeks to avoid the legal
         effect of or defeat the claim of the opposing party, in whole or in part;

         (c) a ground of defense that, if not raised in the pleading, would be likely to take
         the adverse party by surprise.

Nowhere does the answer allege facts constituting adverse possession or prescriptive easement.
Nor does the answer hint at those defenses with reference to language such as “open,”
“notorious,” “adverse,” or “continuous” for a 15-year period. “In essence, it is the intent of the
[former GCR 1963, 111.7, now MCR 2.111] to provide for fact pleading sufficient to give
plaintiff notice of the affirmative defenses alleged.” Hanon v Barber, 99 Mich. App. 851, 855–
856; 298 NW2d 866 (1980). “The underlying rationale for requiring a party to provide factual
support for affirmative defenses is to prevent the adverse party from being taken by surprise at
trial.” Horvath v Delida, 213 Mich. App. 620, 630; 540 NW2d 760 (1995). While the trial court
indicated that the case may have included an inquiry into a prescriptive easement,2 this was not a
situation in which the parties agreed to litigate that issue. Instead, the primary focus was on
interpreting the dedication and determining whether an express easement for riparian use existed
and, whether in so interpreting, the trial court needed to consider the surrounding circumstances
at the time of the dedication. The trial court did not abuse its discretion in ruling that defendants’
answer was insufficient to put defendants on notice of a claim for prescriptive easement.

       Having concluded that defendants failed to plead a claim for prescriptive easement, the
question becomes whether the trial court abused its discretion in denying defendants’ motion to
amend.

       MCR 2.118(A)(2) provides that: “Except as provided in subrule (A)(1), a party may
amend a pleading only by leave of the court or by written consent of the adverse party. Leave
shall be freely given when justice so requires.”3 However, “[t]he discretion confided to trial



2
    At a later hearing, Judge Dodge made the following observation:


         Either there has been a prescriptive easement or an entitlement that’s proven at
         trial, or not . . .That’s just the way the law is, you know. If you haven’t
         established that you’ve got a prescriptive right to have a dock or to permanently
         moor a boat, the law in Michigan is very clear then, you don’t have any riparian
         interest or ownership, and out it goes.
3
  Also see MCL 600.2301: “The court in which any action or proceeding is pending, has power
to amend any process, pleading or proceeding in such action or proceeding, either in form or
substance, for the furtherance of justice, on such terms as are just, at any time before judgment

                                                  -15-
judges under the standard, ‘leave shall be freely given when justice so requires,’ is not
boundless.” Ben P Fyke & Sons, Inc v Gunter Co, 390 Mich. 649, 658; 213 NW2d 134 (1973).
The language “imposes a limitation on the discretion of the court necessitating a finding that
justice would not be served by the amendment.” Id. (internal citations omitted). This is true
because “[t]he allowance of an amendment is not an act of grace, but a right of a litigant seeking
to amend in the absence of any apparent or declared reason – such as undue delay, bad faith or
dilatory motive, repeated failure to cure deficiencies, undue prejudice, [or] futility of
amendment.” Id. at 659 (internal quotation marks omitted). “Leave to amend should be denied
only for particularized reasons.” Miller v Chapman Contracting, 477 Mich. 102, 105; 730 NW2d
462 (2007). “The trial court must specify its reasons for denying leave to amend, and the failure
to do so requires reversal unless the amendment would be futile.” PT Today, Inc v Comm'r of
Office of Fin & Ins Services, 270 Mich. App. 110, 143; 715 NW2d 398 (2006).

        In denying the motion to amend, Judge Dodge simply indicated that “this motion is
untimely; it’s too late.” Our Supreme Court has noted that “[w]hile as a general rule, the risk of
substantial prejudice increases with the passage of time, in the absence of a showing of either
bad faith or actual prejudice, mere delay does not warrant denial of a motion to amend. All
amendments have this in common: they are offered later in time than the pleading they seek to
amend.” Ben P Fyke & Sons, 390 Mich. at 663–664; 213 NW2d 134 (1973), quoting James,
Civil Procedure, s 5.2, p. 158. “‘Prejudice’ in this context does not mean that the allowance of
the proffered amendment may cause the opposing party to ultimately lose on the merits.”
Weymers, 454 Mich. at 659. “Prejudice, in the context of a motion to amend a complaint, exists
if the amendment would prevent the opposing party from receiving a fair trial.” Id. In fact, “the
remedy for undue delay is not to deny the amendment but, rather, the remedy is to sanction the
offending party to reimburse the opponent for the additional expenses and attorney fees incurred
because of the inexcusable delay in requesting an amendment.” Traver Lakes Community
Maintenance Ass’n v Douglas Co, 224 Mich. App. 335, 344; 568 NW2d 847 (1997). Still, an
untimely motion to amend on the eve of trial may be denied when it “would not have served the
interests of justice.” Cummings v City of Detroit, 151 Mich. App. 347, 353; 390 NW2d 666
(1986).

        While delay would generally not form the basis for denying a motion to amend, at the
time defendants filed the motion to amend, the litigation had already become a protracted affair.
Defendants’ conduct often delayed the proceedings. They engaged in sanctionable behavior.
While defendants argue that three months of discovery remained at the time of the motion, Judge
Dodge had indicated his desire to control what had become uncontrollable. To that end, he
ordered the discovery “per se” would be open until the scheduled trial in February 2015, but that
all written discovery would be sharply curtailed and completed by December 2014. No doubt an
amendment would have significantly delayed the proceedings. Judge Dodge did not specifically
conclude that the delay was the result of bad faith or actual prejudice, but such can be inferred.
The trial court did not abuse its discretion when it denied defendants’ motion to amend the
pleadings to “clarify” or add a claim of prescriptive easement. “[P]arties ought to be afforded
great latitude in amending their pleading before trial, however, that interest must be weighed

rendered therein. The court at every stage of the action or proceeding shall disregard any error or
defect in the proceedings which do not affect the substantial rights of the parties.”


                                               -16-
against the parties’ and the public’s interest in the speedy resolution of disputes.” Weymers, 454
Mich. at 660.

       The same is true for the trial court’s refusal to allow defendants to amend the counter
claim to include Chikko’s request that her Lot 30 be deemed riparian. Again, this fact was
known to defendants from the very beginning. They knew O’Neill was claiming a similar right
and they knew that Chikko’s property was similarly situated and adjacent to O’Neill’s. Why the
delay in bringing such a claim if not for tactical gamesmanship? Rules permitting amendments
are not “a license for carelessness or gamesmanship. Parties to litigation have an interest in
speedy resolution of their disputes without undue expense. Substantive amendments to the
complaint just before trial are not to be countenanced and only serve to defeat these interests.
The district court must consider the harm when deciding whether to grant leave.” Weymers, 454
Mich. at 660–661, quoting Feldman v Allegheny Int’l Inc, 850 F2d 1217, 1225-1226 (CA7,
1988).

        To the extent defendants rely on MCR 2.116(I)(5), which requires a trial court to permit a
party to amend proceedings if summary disposition is granted under MCR 2.116(C)(8)-(10),
plaintiffs correctly point out that this rule has little application where defendants’ motion to
amend pre-dated plaintiffs’ motion for partial summary disposition.

        Moreover, it appears that a claim for prescriptive easement would have been futile.
Defendants alleged that plaintiffs knew and consented to defendants’ prior use of Lake Avenue.
“[P]ermissive use of property, regardless of the length of the use, will not result in an easement
by prescription.” W Michigan Dock & Mkt Corp v Lakeland Investments, 210 Mich. App. 505,
511; 534 NW2d 212 (1995). See also O’Brien v Hicks, unpublished opinion per curiam of the
Court of Appeals, entered November 20, 2012 (Docket No. 307332) (“One may not acquire a
prescriptive easement to property already subject to an easement for the benefit of an entire
subdivision and created through a private dedication simply because an owner ‘overuses’ the
easement.”); Chauvette v Owczarek, unpublished opinion per curiam of the Court of Appeals,
entered October 26, 2006 (Docket No. 262473) (questioning whether “a prescriptive easement
can arise with respect to property already subject to an easement for the benefit of an entire
subdivision that was created through a private dedication.”); Banacki v Howe, unpublished
opinion per curiam of the Court of Appeals, entered March 20, 2012 (Docket No. 302778) (“In
this case, the trial court properly rejected defendants’ claim of a prescriptive easement on the
basis that a prescriptive easement cannot arise with respect to property already subject to an
easement for the benefit of an entire subdivision that was created through a private dedication
simply because a lot owner “overuses” the easement. There is no basis for the establishment of a
prescriptive easement because of the absence of the element of adversity.”)

        The trial court did not abuse its discretion when it concluded that a claim for prescriptive
easement had not been pleaded. Nor did the trial court abuse its discretion in denying
defendants’ motion to amend where the delay was unjustified and an amendment would have
only resulted in a delay in proceedings. More importantly, the amendment would have been
futile.

    IV. MOTION TO ADJOURN HEARING ON PLAINTIFFS’ MOTION FOR PARTIAL
                         SUMMARY DISPOSITION


                                               -17-
        The Trust argues that the trial court erred when it denied defendants’ motion to adjourn
plaintiffs’ motion for partial summary disposition. We disagree.

        “A lower court’s denial of a motion to adjourn should not be reversed absent an abuse of
discretion.” Zerillo v Dyksterhouse, 191 Mich. App. 228, 230; 477 NW2d 117 (1991).

        The Trust appears to conflate separate issues. The fact that plaintiffs’ motion for
summary disposition may have been premature is a reason for the trial court to deny the motion;
it is not a reason to postpone a hearing on the motion for summary disposition. “A grant of
summary disposition is premature if granted before discovery on a disputed issue is complete.
However, summary disposition is appropriate if there is no fair chance that further discovery will
result in factual support for the party opposing the motion.” Mackey v Dep’t of Corrections, 205
Mich. App. 330, 333; 517 NW2d 303 (1994). Therefore, there is nothing to preclude granting
summary disposition before the end of discovery.

                      V. LANGUAGE IN THE ORDER OF DISMISSAL

       The Trust next argues that trial court erred when it rejected language in defendants’ order
of dismissal that would have permitted defendants to resurrect their claims in the event the Court
of Appeals reversed the partial summary disposition. The Trust contends that it was entitled to
use such language where plaintiffs had utilized identical language in their prior order of
dismissal. We disagree.

       “Normally, discretionary issues are reviewed for an abuse of discretion, which is an
unusually difficult standard to overcome.” Lease Acceptance Corp v Adams, 272 Mich. App. 209,
222; 724 NW2d 724 (2006).

        On March 16, 2015, the trial court entered an order granting plaintiffs’ motion to
voluntarily dismiss Counts III-VII of the amended complaint without prejudice. The order
added: “If the Court of Appeals reverses this Court’s decisions on Counts I and/or II of the First
Amended Complaint and/or remands Counts I and/or II to this Court for further consideration,
Plaintiffs may move the Court to reinstate all or a portion of Counts III through VII in this
lawsuit and would not be required to file a new lawsuit to reinstate the counts.”

       Defense counsel wanted his order to mirror the plaintiffs’ previous order, which would
have allowed defendants to resurrect any of their claims if the Court of Appeals reversed or
remanded any aspect of the case. The trial court agreed with plaintiffs’ attorney that the two
matters were dissimilar. Whereas the plaintiffs’ dismissed claims were redundant, defendants
claimed different relief other than the mere declaration of the scope of the dedication. They
claimed trespass and nuisance and sought to quiet title. The trial court noted:

              I think this is a different situation tha[n] when we had the equitable claims
       dismissed as a result of partial summary disposition.

               Here, we are talking about these Counts being key to the case evaluation
       result, and the acceptance of that, and consequently, I think it’s appropriate to
       have the order say just what [plaintiffs’] order does, and that is it just says this
       does not preclude the [defendants] from reinstating or re-alleging the dismissed
       Counts otherwise allowed by law.
                                              -18-
        The Trust’s real argument is that the trial court showed bias when it allowed the different
orders to be entered. The Trust writes: “Inconsistent ruling demonstrate an abuse of discretion
and bias. The trial court erred when it made different, inconsistent rulings on the same issues.”
The Trust raises this issue in the broader context of its allegation that Judge Dodge was biased.
As demonstrated below, the Trust’s claim is without merit.

                                      VI. JUDICIAL BIAS

        Finally, the Trust argues that Judge Dodge erred in failing to disqualify himself. It
further argues that Judge Johnston also erred in failing to grant the motion for disqualification.
We disagree.

       “We review a trial court’s factual findings regarding a motion for disqualification for an
abuse of discretion and its application of the facts to the law de novo.” In re MKK, 286 Mich
App 546, 564; 781 NW2d 132 (2009). “An abuse of discretion occurs when the trial court’s
decision is outside the range of reasonable and principled outcomes.” Id. (internal quotation
marks omitted).

        Defendants moved to disqualify Judge Dodge’s predecessor – Judge Dufon – for similar
reasons. Defendants’ July 3, 2014 motion for disqualification claimed that Judge Dufon showed
personal bias by “consistently rul[ing] in favor of Plaintiffs . . .” DePerno further argued that
Judge Dufon had the appearance of impropriety and an economic interest in the matter.
Specifically, counsel alleged that Judge Dufon’s friend and his secretary were embroiled in a
federal RICO case in which defense counsel might be called as a witness. And, because Van
Buren County was also involved in the suit, Judge Dufon had an economic interest because the
county was his employer. DePerno further noted that, instead of limiting discovery that had
grown out of control, Judge Dufon sanctioned him “because there’s bad blood . . .” DePerno
added that he intended to file a grievance with the (JTC). Judge Dufon found defense counsel’s
allegations “baseless,” “without merit,” and untimely. Judge Dufon noted: “it certainly appears
that there was something that was kept in his back pocket in case things didn’t appear to be going
how he wanted . . .” Nevertheless, given the fact that Judge Dufon’s staff was involved, there
was the appearance of impropriety, so he disqualified himself.

       Following Judge Dodge’s order granting plaintiffs partial summary disposition,
defendants sought to have Judge Dodge disqualified. In their February 9, 2015 motion, DePerno
alleged:

               In this case, Judge Dodge has demonstrated a clear personal bias in favor
       of his [sic] the Plaintiffs and against the Defendants and their attorney. Judge
       Dodge has consistently ruled in favor of the Plaintiffs[.] But more importantly,
       Judge Dodge failed to disclose his relationship with Attorney Bloom. Judge
       Dodge also failed to disclose that he owns property on Eagle Lake, as a riparian
       owner, and has been involved in two separate lawsuits involving lake access and
       riparian rights in which Attorney Bloom has represented his interests through the
       Eagle Lake Improvement Association . . . Judge Dodge has a clear bias against
       “backlot” owner[s] or others attempting to gain access to the lake when they don’t
       own property on the lakeshore.


                                               -19-
        A hearing took place on February 17, 2015 at which time DePerno explained that it was
only after Judge Dodge granted partial summary disposition that defense counsel learned that
Bloom represented Judge Dodge through Eagle Lake’s association in lake disputes over the past
nine years. Specifically, Bloom represented the lake front owners on issues involving “riparian
rights, overcrowding, anti-funneling, anti-key-holing, boat traffic, docking issues, development
of a marina, violation of zonings, safety standards, the financial impact on the riparian owners,
encroachment of the bottom lands.” In fact, defense counsel pointed out that Judge Dodge had
previously recused himself in two prior cases – once due to his membership in the Association
and the other because he had an interest in the outcome. Defense counsel unearthed a memo
indicating that Judge Dodge had contributed money to cover legal fees. Defense counsel noted
that in a conflict with the DNR regarding the scope of a dedication “for the use of” in the Eagle
Lake claim, Judge Dodge was now equipped with his opinion in the case at bar that limited the
dedication. DePerno pointed to the disparate treatment during discovery in which defendants
were twice sanctioned for failing to answer plaintiffs’ 300+ interrogatories and then Judge
Dodge denied defendants’ motion to compel plaintiffs to answer similar interrogatories. Instead,
Judge Dodge significantly restricted discovery. DePerno also noted that Judge Dodge denied the
motion for reconsideration of Judge Dufon’s orders even though Judge Dodge had determined
that the discovery was largely unnecessary. DePerno advised the court that he would be filing a
grievance with the Judicial Tenure Commission.

        In denying the motion to disqualify, Judge Dodge noted that there was no basis for doing
so simply because of adverse rulings: “I have absolutely no bias toward any attorney or party in
this case. The rulings that I’ve made have strictly been made on my understanding and
application of the law, and my exercise of judicial discretion in handling what has proven to be a
very complex and extensive case.” To the extent defendants complained that there were
outstanding motions yet to be ruled upon, Judge Dodge noted that he and his clerk may have
“missed that in the blizzard of trying to catch up with everything” and that he would be sure to
rule on the motions for reconsideration. Judge Dodge also noted that any previous ex parte
communications with Judge Dufon had no bearing on anything. And simply fielding a phone
call from an attorney about whether he could file a reply brief did not constitute an ex parte
communication. Judge Dodge denied that Bloom ever represented him individually and denied
ever meeting Bloom. As for his involvement with the Eagle Lake Association, Judge Dodge
explained that his involvement was limited to situations in which the Association solicited funds
for weed eradication or fireworks displays. He never attended any meetings or became involved
in any Association “issues.” In 2008 Judge Dodge immediately discontinued his membership
and contributions once he was made aware of a lawsuit. He also disqualified himself from the
lawsuit “simply because I’m a lake resident. The appearance there is I’m going to be impacted
by whatever the decision is.” Judge Dodge disqualified himself from a second lawsuit for the
same reason – “because I could be interested in or impacted by the outcome of the case, I got out
of it.” He noted:

               In terms of making disclosures, and I want to comment on, you know, this
       whole issue of me being a lake front owner and my membership or not in the
       Eagle Lake Improvement Association, the reason that I didn’t make any
       disclosures is I didn’t know that there was anything that required being disclosed.
       I didn’t know any of these parties, I didn’t know the attorneys involved, or that I
       had any issues with any of them. Yes, I’m a lake front property owner. I’ve
       never had any bad experience with back lot owners, and I’ve had tons of lake

                                              -20-
       dispute cases, and in fact, I’ve had several that have involved this very issues
       [sic], which is a common issue with inland lakes, and Cass County’s got a lot of
       inland lakes. So, that’s the reason there wasn’t any disclosure; I didn’t feel like
       there was any need to disclose anything. Yes, I own property on the channel at
       Eagle Lake, which I’ve owned for twenty years, and, you know, any more than a
       parent needs to disqualify because they have a child the same age involved in a
       child custody case, my ownership of lake front property, I felt, had absolutely
       nothing to do with it.

Judge Dodge concluded:

              Finally, you know, hey, the last thing I needed was a case like this. This is
       a nightmare for a judge who’s already got a full docket, then to latch onto
       something – I don’t think I’ve ever had a case where we’ve gone to twenty-plus
       Court files or volumes.

               There’s no basis to disqualify here, and simply because the accusations
       were leveled, which are totally without merit, and simply because, you know,
       today Attorney DePerno indicates he’s going to file a complaint with the Judicial
       Tenure Commission, fine; you know, have at it. It has absolutely nothing to do
       with my feeling that I can be fair, unbiased, and impartial with the people that are
       involved with this case, and render a decision that I think is based on an accurate
       ruling based on Michigan law. I have no bias for or against riparian owners, back
       lot owners; it just doesn’t matter to me at all.

                The easy way out, Mr. DePerno, is for me to do what Judge Dufon did,
       and that’s deny your motion for disqualification, and then, say, you know, I think
       I better get out of this case; that would be the easy thing to do, believe me. Look
       at all the – all the hearings, all the files, all of the work that would be involved
       that I could avoid. I’m not going to do that. My responsibility as the Judge is to
       do my job, and some cases are more difficult that [sic] others. This one just
       happens to be a little more complicated, a little more difficult than others, but it
       goes with the territory, and I can tell you, looking you straight in the eye, and any
       clients that you’ve got here, I have made these rulings strictly based on the law,
       and what I’ve reviewed in the materials before me, and I have no interest one way
       or the other in who wins or loses this thing. It’s their fight, but it’s my job to try
       and reach a just and appropriate resolution to this case, and that’s what I’ve been
       trying to do, and that’s what I’ll continue to do.

        Defendants then challenged the motion for disqualification. SCAO assigned Kent Circuit
Court Judge Donald A. Johnston to hear the appeal. A de novo hearing was held on May 11,
2015. DePerno pointed out the inconsistent rulings, especially the fact that Judge Dodge
declared discovery to be “out of control” and then denied defendants’ motion for a protective
order and denied defendants’ motion to set aside Judge Dufon’s prior orders. DePerno also took
issue with the fact that Judge Dodge struck language in defendants’ order of dismissal when the
judge had previously approved the exact language in plaintiffs’ dismissal. DePerno also pointed
out that defendants had not been successful on a single motion. But DePerno stated that the real
crux of the issue was the conflict Judge Dodge had due to his affiliation with the Eagle Lake

                                               -21-
Association and Bloom and the fact that Judge Dodge had previously disqualified himself on
other such cases. DePerno had a subpoena to the Association to determine the level of Judge
Dodge’s involvement. In addition to the prior suits and memos, DePerno claimed he had learned
new relevant facts since the original motion for disqualification. Judge Dodge used to live on
Magician Lake and was involved in litigation involving back lot owners attempting to access the
lake across his property through an easement. “And I’ve been told that losing that case is the
very thing that precipitated him selling his property on Magician Lake and buying his property
on Eagle Lake.” Counsel indicated that two attorneys in Cass County reported that if an attorney
represented a back lot owner on a riparian case, the only way to win was to disqualify Judge
Dodge. DePerno also pointed to times when the Court of Appeals had overruled Judge Dodge
on riparian issues. DePerno added: “We are now going to go to the Court of Appeals on the
very issue that Judge Dodge just ruled on, which we all now know affects his interest on Eagle
Lake. You can’t do that as a Judge. You can’t affect jurisprudence when you have an ongoing
legal dispute regarding the very same issue.” Incredibly, DePerno made the following analogy:
“let’s assume a Judge was raped. Could that Judge then rule on rape cases, or would that create a
bias for the Judge? Especially if the Judge has expressed a dislike for rapists.” DePerno
concluded:

       In this case we have a class of back lot owners. It is crystal clear to me that Judge
       Dodge does not like back lot owners. He hasn’t ruled in their favor in ten years.
       He’s overturned on these issues by the Michigan Court of Appeals. Yet even
       though he’s overturned on those issues, he comes back within several months and
       rules in the very same way again. He has been in disputes with back lot owners
       for years. There’s no way we ever had a chance in this case, and one of the
       hallmarks of a fair trial is that your clients, the people we represent and us
       attorneys, can come to court and believe that we are going to receive justice, a fair
       playing field, and I will tell you, in 20 years, this is the first time I’ve ever been in
       a court where I can say I don’t think that’s happened. There is no way we had a
       fair shot in this case from the get-go. This should have been disclosed to us, and
       Judge Dodge should be disqualified.

        Judge Johnston denied defendants’ motion. Judge Johnston first noted that adverse
rulings did not constitute a basis for disqualification; instead, such rulings could be addressed on
appeal. He added:

               I suppose if you’re sitting out front and not up on the bench, it’s easy to
       conclude that if the Judge rules against you, he must somehow be biased. But the
       Judge may have ruled against you because you were wrong on the facts or wrong
       on the law or even because the Judge made a mistake. But that doesn’t necessarily
       mean the Judge is biased, and, in fact, generally it doesn’t mean the Judge was
       biased. We have, it seems to me, over the years a relatively small number of cases
       in which actual judicial bias has occurred.

Judge Johnston did not believe that there was any evidence that Judge Dodge was actually biased
against defendants and that the “more compelling” issue was whether there was the appearance
of impropriety. While finding that perhaps “the better part of wisdom” may have compelled
Judge Dodge to reveal that he was a lakefront owner, Judge Johnston did not believe that the fact
that Judge Dodge owned lakefront property on a different lake in a different county precluded

                                                 -22-
Judge Dodge from considering the case. Judge Johnston acknowledged why back lot owners
might feel like they were “not going to get a square deal” and “be leery,” such concerns were not
objective. Judge Johnston accepted Judge Dodge’s claim that Bloom represented only the
Association, of which Judge Dodge was no longer a member.

         “Due process requires that an unbiased and impartial decision-maker hear and decide a
case.” Mitchell v Mitchell, 296 Mich. App. 513, 523; 823 NW2d 153, lv den 491 Mich. 940
(2012). Under MCR 2.003(C)(1), a judge must be disqualified from hearing a case in which he
cannot act impartially or is biased against a party. However “[a] trial judge is presumed
unbiased, and the party asserting otherwise has the heavy burden of overcoming the
presumption.” Mitchell, 296 Mich. App. at 523. MCR 2.003(C)(1)(b) provides that
disqualification of a judge is warranted if “The judge, based on objective and reasonable
perceptions, has either (i) a serious risk of actual bias impacting the due process rights of a party
as enunciated in Caperton v Massey, [556] US [868]; 129 S. Ct. 2252; 173 L. Ed. 2d 1208 (2009),
or (ii) has failed to adhere to the appearance of impropriety standard set forth in Canon 2 of the
Michigan Code of Judicial Conduct.” For purposes of this appeal, the following subsections of
Canon 2 are at issue:

       A. Public confidence in the judiciary is eroded by irresponsible or improper
       conduct by judges. A judge must avoid all impropriety and appearance of
       impropriety. A judge must expect to be the subject of constant public scrutiny. A
       judge must therefore accept restrictions on conduct that might be viewed as
       burdensome by the ordinary citizen and should do so freely and willingly.

       B. A judge should respect and observe the law. At all times, the conduct and
       manner of a judge should promote public confidence in the integrity and
       impartiality of the judiciary. Without regard to a person’s race, gender, or other
       protected personal characteristic, a judge should treat every person fairly, with
       courtesy and respect.

       C. A judge should not allow family, social, or other relationships to influence
       judicial conduct or judgment. A judge should not use the prestige of office to
       advance personal business interests or those of others . . .

Here, although the Trust claims that there was actual prejudice, the focus of the argument is on
whether there was the appearance of impropriety. The Trust cites Caperton v Massey, 556 U.S.
868; 129 S. Ct. 2252 (2009), highlighting “the risk of undermining the public’s confidence in the
judicial process.” The test for determining whether there is an appearance of impropriety is
“whether the conduct would create in reasonable minds a perception that the judge’s ability to
carry out judicial responsibilities with integrity, impartiality and competence is impaired.”
People v Aceval, 486 Mich. 887, 888-889; 781 NW2d 779 (2010), quoting Caperton, 129 S. Ct. at
2255.

        In Caperton, a justice on West Virginia’s Supreme Court declined to recuse himself from
hearing a case that involved an individual who had contributed extraordinary amounts to the
justice’s election campaign. In finding that failure to recuse was an error, the United States
Supreme Court acknowledged that there are “circumstances in which experience teaches that the
probability of actual bias on the part of the judge or decisionmaker is too high to be

                                                -23-
constitutionally tolerable.” Caperton, 556 U.S. at 877 (internal quotation marks and citation
omitted). The Court accepted the justice’s “probing search into his actual motives and
inclinations” and did not dispute that “his subjective findings of impartiality and propriety.” Id.
at 882. Nevertheless, the Court explained:

               The difficulties of inquiring into actual bias, and the fact that the inquiry is
       often a private one, simply underscore the need for objective rules. Otherwise
       there may be no adequate protection against a judge who simply misreads or
       misapprehends the real motives at work in deciding the case. The judge’s own
       inquiry into actual bias, then, is not one that the law can easily superintend or
       review, though actual bias, if disclosed, no doubt would be grounds for
       appropriate relief. In lieu of exclusive reliance on that personal inquiry, or on
       appellate review of the judge’s determination respecting actual bias, the Due
       Process Clause has been implemented by objective standards that do not require
       proof of actual bias. In defining these standards the Court has asked whether,
       under a realistic appraisal of psychological tendencies and human weakness, the
       interest poses such a risk of actual bias or prejudgment that the practice must be
       forbidden if the guarantee of due process is to be adequately implemented. [Id. at
       883-884.]

The Court found that not all campaign activity will render a judge incapable of hearing a case,
but that the focus must be on “the contribution’s relative size in comparison to the total amount
of money contributed to the campaign, the total amount spent in the election, and the apparent
effect such contribution had on the outcome of the election.” Id. at 884. The focus must also be
on the “temporal relationship between the campaign contributions, the justice’s election, and the
pendency of the case.” Id. at 886. Searching for evidence of actual bias is “just one step in the
judicial process; objective standards may also require recusal whether or not actual bias exists or
can be proved.” Id. “The failure to consider objective standards requiring recusal is not
consistent with the imperatives of due process.” Id. The Court concluded: “We find that [the
third party’s] significant and disproportionate influence—coupled with the temporal relationship
between the election and the pending case offer a possible temptation to the average judge to
lead him not to hold the balance nice, clear and true. On these extreme facts the probability of
actual bias rises to an unconstitutional level.” Id. at 886-887 (internal quotation marks and
citations omitted). The Court also noted that several states have undertaken reforms to combat
not only actual judicial bias, but the appearance of partiality. Id. at 888.

        The Trust argues that Judge Dodge’s bias was demonstrated in his inconsistent and
unfavorable rulings. However, “judicial rulings, in and of themselves, almost never constitute a
valid basis for a motion alleging bias, unless the judicial opinion displays a ‘deep-seated
favoritism or antagonism that would make fair judgment impossible’ and overcomes a heavy
presumption of judicial impartiality.” Armstrong v Ypsilanti Charter Twp, 248 Mich. App. 573,
597; 640 NW2d 321 (2001), quoting Cain v Dep’t of Corrections, 451 Mich. 470, 503; 548
NW2d 210 (1996). In fact, “a trial judge’s remarks made during trial, which are critical of or
hostile to counsel, the parties, or their cases, ordinarily do not establish disqualifying bias.” In re
MKK, 286 Mich. App. 546, 567; 781 NW2d 132 (2009), lv den 486 Mich. 909 (2010). The Trust
points to the fact that Judge Dodge denied defendants the right to amend their pleadings based
solely on the fact that the motion was untimely. However, as previously discussed, this decision
was not an abuse of discretion under the circumstances. Additionally, although the Trust argues

                                                 -24-
that Judge Dodge unfairly upheld Judge Dufon’s previous orders assessing sanctions against
defendants for discovery violations and then turned around and severely limited discovery going
forward, it is clear that Judge Dodge did so, not because he was biased for or against any party,
but because the case was spiraling out of control. Judge Dodge sought to expedite a relatively
simple case and his “enough is enough” approach was warranted under the circumstances.

        Although the Trust argues that Judge Dodge was biased against all backlot owners
because he was a waterfront owner, such an accusation is purely speculative. Judge Dodge
owned property in another county on another lake. He clearly had no problem recusing himself
in other cases in which he had a personal interest as a waterfront owner. Judge Dodge no longer
belonged to the Eagle Lake Association, which was represented by Attorney Bloom.
Defendants’ allegation of bias was based on defendants’ own subjective perception. However,
MCR 2.003(C)(1)(b) requires the court to consider “objective and reasonable perceptions.” As
such, neither Judge Dodge nor Judge Johnston abused their discretion in denying defendants’
motion for disqualification. There was no serious risk of actual bias or appearance of
impropriety.

        Affirmed in part, vacated in part, and remanded for further proceedings not inconsistent
with this opinion. We do not retain jurisdiction.

                                                           /s/ Kirsten Frank Kelly
                                                           /s/ Peter D. O'Connell
                                                           /s/ Mark T. Boonstra




                                              -25-